DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 01/04/2022 which has been entered. Claims 1, 8 and 16 have been amended. Claims 4, 6, 11-13, 15, 18, 20 and 25 have been cancelled. No Claims have been added. Claims 1-3, 5, 7-10, 14-17, 19, 21-24 and 26-29 are still pending in this application, with Claims 1, 8 and 16 being independent.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. As per Claim 1, Applicant argues that the currently applied art (Charugundla and Michaelis) does not teach or suggest …receiving, by a computing device, a telephony call having a source address associated with a first user, a call type associated with the telephony call, and a destination address associated with a second user; and routing, based on the determined mapped address and the call type, the telephony call to the one or more services instead of to the destination address associated with the second user a mapped address associated with one or more services….
The Examiner respectfully disagrees. The background of Applicant’s Specification provides call type examples: local calls, toll calls, long distance calls, international calls, etc. In paragraph [0045], Charugundla indicates that when a person of hearing calls a hard of hearing person, the call first arrives at the ACD. The ACD connects to the database SQL and determines the type of call to route the call to the agent along with call information. Such call information would be, for example, ANI/DNIS, Caller ID with the CRM Integration for that call.
In paragraph [0050], Michaelis describes a data repository that includes user information that includes a relay service identifier, and a current physical location of the user. Michaelis 
Use of automatic number identification combined with GPS information provides call origination information [i.e. +1-571-225-6738: United States, Alexandria, Virginia]. It would be obvious to connect a user to a relay service provider that is geographically proximate to the caller in an attempt to minimize costs associated with the establishment of communication. Claims 8 and 16 have language similar to Claim 1 and the claims are rejected under a similar rationale.
Claims 1-3, 5, 8-10, 14, 16, 17, 19, 22-24 and 26-29 depend on Claims 1, 8 and 16 and are rejected based on their dependency on a rejected base Claim.
Claims 7 and 21 depend on Claim 1 and is rejected based on their dependency on a rejected base Claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 14, 16, 17, 19, 22-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over CHARUGUNDLA (2010/0166155 A1) in view of Michaelis et al (2010/0322391 A1).
As per Claim 1, Charugundla teaches receiving, by a computing device, a telephony call having a source address associated with a first user, a call type associated with the telephony call, and a destination address associated with a second user; determining, based on comparing the source address to one or more mapped addresses of a plurality of mapped addresses, and routing, 1, 2 and 4; Page 2, Paragraphs [0035] – [0037]; Page 3, Paragraphs [0043] and [0045]).
(Note: In paragraphs [0035] and [0036], Charugundla describes a hearing impaired person [HIP] registering with an accessibility service which is then authenticated. Upon authentication the HIP receives a system provided telephone number that the HIP may provide parties wishing to contact the HIP. In paragraph [0037], Charugundla describes a HIP making a telephone call by dialing a 10 digit phone number associated with the called party [i.e. a destination address associated with a second user])
(Note: The HIP provides the system with their primary phone number [i.e. source address associated with a first user] when signing up for the accessibility service. In paragraph [0043], Charugundla indicates that the HIP dials the phone number associated with the called party and instead of initiating a direct connection with the called party, the outbound call is directed to an automated call distributor [ACD] relay center [i.e. determining, based on comparing the source address to one or more mapped addresses of a plurality of mapped addresses; and routing, based on the determined mapped address, the telephony call to the one or more services instead of to the destination address associated with the second user])
(Note: In paragraph [0045], Charugundla indicates that when a person of hearing calls a hard of hearing person, the call first arrives at the ACD. The ACD connects to the database SQL and determines the type of call to route the call to the agent along with call information. Such call information would be, for example, ANI/DNIS, Caller ID with the CRM Integration for that call. Applicant’s Specification indicates call type examples as local calls, toll calls, long 
Charugundla does not teach a mapped address associated with multiple services. However, Michaelis teaches a mapped address associated with multiple services (Page 3, Paragraph [0043]; Page 4, Paragraphs [0046], [0049] and [0050]). (Note: In paragraph [0043], Michaelis describes a feature server having access to a database that has for each deaf, mute, hearing/speech-impaired person a telephone number/data network address pairing; a relay service identifier used by the user, information describing the user disability, etc. This information is used to determine the nature of the accessibility service required by the user)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 2, 9 and 17, the combination of Charugundla and Michaelis teaches wherein the receiving the telephony call comprises receiving, using a session initiation protocol, a telephony message (Michaelis: Page 5, Paragraph [0056]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claims 3 and 10, Charugundla teaches wherein the source address comprises a calling telephone number as described in Claim 1.

(Note: In paragraph [0035], Charugundla describes an accessibility user registering for accessibility services and providing personal information [i.e. phone number]. In paragraph [0043], Michaelis describes a feature server and an associated database that for each service user includes a telephone number and data network address pairing, relay service identifier, user location, information describing the nature of accessibility user’s disability, and communication device information)
(Note: It is found to be reasonable for the system to use an authenticated user’s previously supplied phone number as a query key to the feature server database to obtain the mapped addresses associated with the necessary services utilized by the authenticated user) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 8, the combination of Charugundla and Michaelis teaches a method comprising: receiving, by a computing device, a telephony message having a source address associated with a first user, a call type associated with the telephony message, and a destination address associated with a second user; determining, based on matching the source address to at least one of a plurality of user addresses, routing information to a service, wherein each of the 
(Note: Claim 8 differs from Claim 1 in that Claim 8 recites the receipt of a telephony message while Claim 1 recites receiving a telephony call. As described in Claims 2 and 3 above, Michaelis describes the use of the session initiation protocol with commonly employs SIP INVITE messages whose header includes a source address associated with a first user [described in Claim 1] and a destination address associated with a second user [described in Claim 1])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 
As per Claim 14, the combination of Charugundla and Michaelis teaches wherein the determined routing information comprises one of the plurality of destination addresses (Charugundla: Page 3, Paragraph [0043]; Michaelis: Page 3, Paragraph [0043]; Page 4, Paragraph [0050]). (Note: In order to identify the ACD relay described by Charugundla, an address must be obtained to enable connection to the relay center. The called party number is provided by the calling party as well. In conjunction with the information contained in the database described by Michaelis the recitation is taught)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by 
As per Claim 16, the combination of Charugundla and Michaelis teaches receiving, by a computing device, a first network message having a source address associated with a first user, a call type associated with the first network message, and a destination address associated with a second user; determining, based on matching the source address to at least one of a plurality of mapped addresses, a service address associated with a service; and sending, based at least in part on the call type associated with the first network message, a second network message using at least the service address instead of the destination address associated with the second user as described in Claims 1 and 8 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 
As per Claim 22, the combination of Charugundla and Michaelis teaches wherein the plurality of mapped addresses comprises an indication to route telephony calls associated with the source address to the one or more services as described in Claims 1 and 16 above. (Note: Additionally, in paragraph [0043], Michaelis describes the feature server working in conjunction with a Public Safety Answering Point [PSAP] enabling communication with police, firefighters and ambulance services)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by 
As per Claim 23, Charugundla teaches wherein the destination address comprises a dialed number as described in Claim 1.
As per Claim 24, Charugundla teaches wherein the service comprises a telephony accessibility service as described in Claim 1.
As per Claim 26, Charugundla teaches wherein the routing the telephony call comprises re-routing the telephony call from the at least one of the plurality of destination addresses to at least the service as described in Claim 1.
As per Claim 27, the combination of Charugundla and Michaelis teaches wherein the plurality of mapped addresses further comprises a routing table comprising a plurality of source addresses and a plurality of destination addresses as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 
As per Claim 28, the combination of Charugundla and Michaelis teaches wherein the plurality of mapped addresses comprises an indication to route telephony calls associated with each of a plurality of source addresses to one of a plurality of telephony call accessibility service addresses as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine 
As per Claim 29, the combination of Charugundla and Michaelis teaches wherein the one or more services comprise one or more telephony assistance services as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHARUGUNDLA (2010/0166155 A1) in view of Michaelis et al (2010/0322391 A1) as applied to Claim 1 above, and further in view of Sjogren et al (2007/0232279 A1).
As per Claim 7, the combination of Charugundla and Michaelis teaches the method of Claim 1; but does not teach wherein the plurality of mapped addresses is caused to update by a customer care center and via one or more of a mediation server and a feed server. However, Sjogren teaches wherein the plurality of mapped addresses is caused to update by a customer care center and via one or more of a mediation server and a feed server (Figure 1 – Reference 110; Page 2, Paragraph [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla and Michaelis with the method as taught by Sjogren to eliminate the need for call center personnel to manually change and/or update address mapping by automating the process to ensuring that the mapping is always up to date and calling parties are able to be successfully connected to the services they require.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CHARUGUNDLA (2010/0166155 A1) in view of Michaelis et al (2010/0322391 A1) as applied to Claim 1 above, and further in view of Geiger et al (2015/0195695 A1).
As per Claim 21, the combination of Charugundla and Michaelis teaches the method of Claim 1; but does not teach wherein the determining the mapped address associated with the one or more services comprises querying the plurality of mapped addresses using a session initiation protocol. However, Geiger does teach wherein the determining the mapped address associated with the one or more telephony call assistance services comprises querying the plurality of mapped addresses using a session initiation protocol (Page 3, Paragraphs [0072] and [0073]). 
(Note: Geiger describes the use of a SIP service and a digital PBX that handles the SIP service. The digital PBX is also responsible for querying the database system. The use of the Session Initiation Protocol is taught)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Charugundla and Michaelis with the method as taught by Geiger to allow a hearing impaired person the ability to communicate with a non-hearing impaired person while ensuring that each party clearly understands what the other party is expressing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benich et al (2016/0277572 A1), Witecha (2008/0091612 A1), Alexander et al (2016/0277587 A1), CZACHOR et al (2012/0033800 A1), MONTERO et al (2014/0267579 A1), Huey (2006/0140382 A1), Bjorsell et al (2010/0172345 A1), McClelland et al .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHARYE POPE/Examiner, Art Unit 2652